


Exhibit 10.1




    











































BEAZER HOMES USA, INC.


2014 LONG-TERM INCENTIVE PLAN












































 




--------------------------------------------------------------------------------




Table of Contents
 
PAGE
 
 
Article 1 - General Provisions
1
1.1 Establishment of Plan
1
1.2 Purpose of Plan
1
1.3 Types of Awards
1
1.4 Effective Date
1
1.5 Termination of Plan
1
 
 
Article 2 - Definitions
1
 
 
Article 3 - Administration
5
3.1 General
5
3.2 Authority of the Committee
5
3.3 Rules for Foreign Jurisdictions
6
3.4 Delegation of Authority
6
3.5 Agreements
6
3.6 Indemnification
6
 
 
Article 4 - Shares Subject to the Plan
6
4.1 Number of Shares
6
4.2 Individual Limits
7
4.3 Adjustment of Shares
7
 
 
Article 5 - Stock Options
8
5.1 Grant of Options
8
5.2 Option Price
8
5.3 Duration of Options
8
5.4 Exercise of Options
8
5.5 Payment
9
5.6 Nontransferability of Options
9
5.7 Special Rules for ISOs
9
 
 
Article 6 - Stock Appreciation Rights
9
6.1 Grant of SARs
9
6.2 Tandem SARs
9
6.3 Payment
9
6.4 SAR Price
9
6.5 Duration of SARs
10
6.6 Exercise of SARs
10
6.7 Nontransferability of SARs
10
 
 
Article 7 - Restricted Stock and Restricted Stock Units
10
7.1 Grant of Restricted Stock/Unit
10
7.2 Nontransferability
10
7.3 Certificates
10
7.4 Dividends and Other Distributions
10
7.5 Short-Term Deferral
11







--------------------------------------------------------------------------------




 
PAGE
 
 
Article 8 - Performance Shares and Units
11
8.1 Grant of Performance Shares/Units
11
8.2 Value of Performance Shares/Units
11
8.3 Earning of Performance Shares/Units
11
8.4 Form and Timing of Payment of Performance Shares/Units
11
8.5 Dividends and Other Distributions
11
8.6 Nontransferability
11
 
 
Article 9 - Other Stock-Based Awards
11
 
 
Article 10 - Long-Term Incentive Compensation Awards
12
 
 
Article 11 - Performance Measures
12
11.1 In General
12
11.2 Section 162(m) Performance Measures
12
11.3 Other Performance Measures
12
11.4 Committee Determination of Achievement of Performance Goals; Adjustments
12
 
 
Article 12 - Beneficiary Designation
13
 
 
Article 13 - Deferrals
13
 
 
Article 14 - Withholding
13
14.1 Tax Withholding
13
14.2 Share Withholding
13
 
 
Article 15 - Amendment and Termination
13
15.1 Amendment or Termination of Plan
13
15.2 Amendment of Agreement
13
15.3 Recoupment of Compensation or Cancellation of Awards
13
 
 
Article 16 - Change in Control
14
 
 
Article 17 - Miscellaneous Provisions
14
17.1 Restrictions on Shares
14
17.2 Rights of Stockholder
15
17.3 No Implied Rights
15
17.4 Compliance with Code Section 409A
15
17.5 Deferrals for Code Section 162(m)
15
17.6 Successors
15
17.7 Tax Elections
15
17.8 Right of Setoff
15
17.9 No Fractional Shares
15
17.10 Uncertificated Shares
15
17.11 Legal Construction
15
17.12 Data Privacy; Transfer of Data
16







--------------------------------------------------------------------------------








BEAZER HOMES USA, INC. 2014 LONG-TERM INCENTIVE PLAN


Article 1 - General Provisions


1.1
Establishment of Plan. Beazer Homes USA, Inc., a Delaware corporation (the
“Company”), hereby establishes an incentive compensation plan to be known as the
“Beazer Homes USA, Inc. 2014 Long-Term Incentive Plan” (the “Plan”), as set
forth in this document.



1.2
Purpose of Plan. The objectives of the Plan are to (i) attract and retain
employees, directors, and other persons who perform services for the Company and
its affiliates by providing compensation opportunities that are competitive with
other companies; (ii) provide incentives to those individuals who contribute
significantly to the long-term performance and growth of the Company and its
affiliates; and (iii) align the long-term financial interests of employees and
other Eligible Participants with those of the Company’s stockholders.



1.3
Types of Awards. Awards under the Plan may be made to Eligible Participants in
the form of (i) Incentive Stock Options, (ii) Nonqualified Stock Options, (iii)
Stock Appreciation Rights, (iv) Restricted Stock, (v) Restricted Stock Units,
(vi) Performance Shares, (vii) Performance Units, (viii) Other Stock-Based
Awards, (ix) Long-Term Incentive Compensation Awards or any combination thereof.



1.4
Effective Date. The Plan will become effective on the date on which the
Company’s stockholders approve the Plan (the “Effective Date”).



1.5
Termination of Plan. No Awards shall be granted under the Plan after the tenth
anniversary of the Effective Date. However, Awards granted under the Plan on or
prior to the tenth anniversary of the Effective Date shall remain outstanding
beyond that date in accordance with the terms and conditions of the Plan and the
Agreements corresponding to such Awards.    



Article 2 - Definitions


Except where the context otherwise indicates, the following definitions apply:
2.1
“Act” means the Securities Exchange Act of 1934, as now in effect or as
hereafter amended. All citations to sections of the Act or rules thereunder are
to such sections or rules as they may from time to time be amended or
renumbered.

2.2
“Agreement” means the written agreement evidencing an Award granted under the
Plan that specifies the size, form, terms, conditions and duration of each
Award. As determined by the Committee, each Agreement shall consist of either
(i) a written agreement in a form approved by the Committee and executed on
behalf of the Company by an officer duly authorized to act on its behalf, or
(ii) an electronic notice of Award grant in a form approved by the Committee and
recorded by the Company (or its designee) in an electronic recordkeeping system
used for the purpose of tracking Award grants under the Plan, and if required by
the Committee, executed or otherwise electronically accepted by the recipient of
the Award in such form and manner as the Committee may require. The Committee
may authorize any officer of the Company (other than the particular Award
recipient) to execute any or all Agreements on behalf the Company.

2.3
“Award” means an Option, a Stock Appreciation Right, Restricted Stock, a
Restricted Stock Unit, a Performance Share, a Performance Unit, an Other
Stock-Based Award, a Long-Term Incentive Compensation Award or a combination
thereof.

2.4
“Award Pool” shall have the meaning ascribed to such term in Section 4.1.

2.5
“Board” means the Board of Directors of the Company, as constituted from time to
time.

2.6
“Cause” means, “Cause” as defined under any employment or service agreement
applicable to the Participant at the time of the Participant’s termination or if
no such employment or service agreement exists or if such employment or service
agreement does not contain any such definition, “Cause” means (a) the
Participant’s act or failure to act amounting to gross negligence or willful
misconduct to the detriment of the Company or any affiliate; (b) the
Participant’s dishonesty,


-1-

--------------------------------------------------------------------------------




fraud, theft or embezzlement of funds or properties in the course of
Participant’s employment or service; (c) the Participant’s commission of or
pleading guilty to or confessing to any felony; or (d) the Participant’s breach
of any restrictive covenant agreement with the Company or any affiliate,
including, but not limited to, covenants not to compete, non-solicitation
covenants and non-disclosure covenants. The existence of “Cause” under this
Section 2.6 shall be determined in good faith by the Committee.
2.7
“Change in Control” means, except as otherwise expressly provided in an
Agreement, the occurrence of any of the following events:

(a)
The accumulation in any number of related or unrelated transactions by any
Person of Beneficial Ownership of twenty-five percent (25%) or more of the
combined voting power of the Company’s voting stock; provided that for purposes
of this subsection (a), a Change in Control will not be deemed to have occurred
if the accumulation of twenty-five percent (25%) or more of the Beneficial
Ownership of the combined voting power of the Company’s voting stock resulted
from (i) any acquisition of voting stock by the Company or by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
affiliate or (ii) any acquisition of voting stock directly from the Company
provided the Person’s Beneficial Ownership of the combined voting power of the
Company’s voting stock at no time thereafter equals thirty-five percent (35%) or
more of the combined voting power of the Company’s voting stock; or

(b)
Consummation of a merger, consolidation, reorganization or similar transaction
(a “Business Combination”), unless, immediately following that Business
Combination, (i) all or substantially all of the Persons who had Beneficial
Ownership of the voting stock of the Company immediately prior to that Business
Combination have Beneficial Ownership, directly or indirectly, of more than
fifty percent (50%) of the combined voting power of the Company’s or the
surviving entity’s voting stock resulting from that Business Combination
(including, without limitation, an entity that as a result of that transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries), in substantially the same
proportions relative to each other as their Beneficial Ownership, immediately
prior to that Business Combination, of the voting stock of the Company, (ii) no
Person acquires Beneficial Ownership of twenty five percent (25%) or more of the
combined voting power of the Company’s or the surviving entity’s voting stock
resulting from that Business Combination (including, without limitation, an
entity that as a result of that transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), and (iii) the Business Combination does not result in a Change in
Control under subsection (c) below; provided that for purposes of this
subsection (b), a Change in Control will not be deemed to have occurred as the
result of any Person’s accumulation of Beneficial Ownership of twenty-five
percent (25%) or more, but less than thirty-five percent (35%), of the combined
voting power of the Company’s or the surviving entity’s voting stock resulting
from that Business Combination so long as the Board approved the Business
Combination; or

(c)
Less than a majority of the members of the Board of Directors of the Company or
any entity resulting from a Business Combination are Incumbent Board Members; or

(d)
Consummation of a sale or other disposition of all or substantially all of the
assets of the Company, except pursuant to a Business Combination that would not
cause a Change in Control under subsection (b) above; or

(e)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that would
not cause a Change in Control under subsection (b) above

For purposes of this Section 2.7, the meaning of (i) “Person” shall be based on
the definition of person in Section 3(a)(9) of the Act, as modified and used in
Sections 13(d) and 14(d) of the Act, and (ii) “Beneficial Ownership” shall be as
such term is used in Rule 13d-3 under the Act.
Incumbent Board Member means an individual who either is (a) a member of the
Company’s Board as of the effective date of the adoption of this Plan or (b) a
member who becomes a member of the Company’s Board subsequent to the date of the
adoption of this Plan whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of a majority of the then
Incumbent Board Members (either by a specific vote or by approval of the proxy
statement of the Company in which that Person is named as a nominee for
director, without objection to that nomination), but excluding, for that
purpose, any individual whose initial assumption of office occurs as a result of
an actual or threatened election contest (within the meaning of Rule 14a-11 of
the Act) with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors.

-2-

--------------------------------------------------------------------------------




Notwithstanding anything in this Plan or any Agreement to the contrary, to the
extent any provision of this Plan or an Agreement would cause a payment of a
409A Award to be made because of the occurrence of a Change in Control, then
such payment shall not be made unless such Change in Control also constitutes a
“change in ownership”, “change in effective control” or “change in ownership of
a substantial portion of the Company’s assets” within the meaning of Code
section 409A. Other Participant rights that are tied to a Change in Control,
such as vesting, shall not be affected by this paragraph.
2.8
“Code” means the Internal Revenue Code of 1986, as now in effect or as hereafter
amended. All citations to sections of the Code are to such sections as they may
from time to time be amended or renumbered and shall include all related
regulations.

2.9
“Committee” means the Compensation Committee of the Board, or the Board itself
if no Compensation Committee exists. If such Compensation Committee exists, if
and to the extent deemed necessary by the Board, such Compensation Committee
shall consist of two or more directors, all of whom are (i) “non-employee
directors” within the meaning of Rule 16b-3 under the Exchange Act, (ii)
“outside directors” within the meaning of Code section 162(m) and (iii)
independent directors under the rules of any stock exchange on which the
Company’s securities are traded.

2.10
“Company” means Beazer Homes USA, Inc., a Delaware corporation, and its
successors and assigns.

2.11
“Covered Employee” means a Participant whom the Committee determines is or may
be subject to the limitations of Code section 162(m).

2.12
“Director” means any individual who is a member of the Board; provided, however,
that any individual who is both a member of the Board and employed by the
Company or any other entity constituting the Employer shall not be considered a
Director for purposes of the Plan.

2.13
“Disability” means, with respect to any Incentive Stock Option, a disability as
determined under Code section 22(e)(3), and with respect to any other Award, a
disability as determined under procedures established by the Committee or in any
Agreement; provided that to the extent any provision of this Plan or an
Agreement would cause a payment of a 409A Award to be made because of the
Participant’s Disability, then there shall not be a Disability that triggers
payment until the date (if any) that the Participant is disabled within the
meaning of Code section 409A(a)(2)(C).

2.14
“Effective Date” shall have the meaning ascribed to such term in Section 1.4
above.

2.15
“Eligible Participant” means an employee of an Employer as well as any other
natural person, including a Director or a person who provides bona fide services
to an Employer, subject to any limitations as shall be determined by the
Committee.

2.16
“Employer” means the Company and any entity during any period that it is a
“parent corporation” or a “subsidiary corporation” with respect to the Company
within the meaning of Code sections 424(e) and 424(f). With respect to all
purposes of the Plan, including but not limited to, the establishment,
amendment, termination, operation and administration of the Plan, the Company
shall be authorized to act on behalf of all other entities included within the
definition of “Employer.”

2.17    “Fair Market Value” means, on any given date:
(a)
if the Shares are listed on the NYSE on the given date, Fair Market Value on
such date shall be the closing price for a Share on the NYSE on such date, or if
no sale was reported on such date, on the last preceding day on which a sale was
reported on the NYSE;

(b)
if the Shares are listed on a national or regional securities exchange other
than the NYSE on the given date, Fair Market Value on such date shall be the
closing price for a Share on the securities exchange on such date or, if no sale
was reported on such date, on the last preceding day on which a sale was
reported on such exchange; or

(c)
if neither (a) nor (b) applies on the given date, the fair market value of a
Share on that date shall be determined in good faith by the Committee.



For purposes of subsection (b) above, if Shares are not traded on the NYSE but
they are traded on more than one securities exchange on the given date, then the
following exchange shall be referenced to determine Fair Market Value: (i) the
NASDAQ, or (ii) if shares are not traded on the NASDAQ, the largest exchange on
which Shares are traded.

-3-

--------------------------------------------------------------------------------




Notwithstanding the foregoing, (i) in the case of an Option or SAR, Fair Market
Value shall be determined in accordance with a definition of fair market value
that permits the Award to be exempt from Code section 409A; and (ii) in the case
of an Option that is intended to qualify as an ISO under Code section 422 or an
Award that is intended to qualify as performance-based compensation under Code
section 162(m), Fair Market Value shall be determined by the Committee in
accordance with the requirements of Code section 422 or Code section 162(m), as
applicable.
2.18
“409A Award” means each Award that is not exempt from Code section 409A.

2.19
“Good Reason” means, “Good Reason” as defined under any employment or service
agreement applicable to the Participant at the time of the Participant’s
termination or if no such employment or service agreement exists or if such
employment or service agreement does not contain any such definition, “Good
Reason” means the occurrence of any of the following conditions without the
Participant’s consent:

(a)
a material diminution in the Participant’s authority, duties or responsibilities
from those that existed on the date immediately preceding the Change in Control;
or

(b)
relocation of the Participant’s primary office to a location more than
thirty-five (35) miles from the location of the Participant’s primary office on
the date immediately preceding the Change in Control.

Notwithstanding the foregoing, the occurrence of any of the events described
above will not constitute Good Reason unless (i) the Participant gives the
Company written notice within fifteen (15) days after the initial occurrence of
an event that the Participant believes constitutes Good Reason and describes
such event in the notice; (ii) the Company thereafter fails to cure any such
event within fifteen (15) days after receipt of such notice; and (iii) the
Participant’s termination as a result of such event occurs at least 31 days
after the Company’s receipt of the notice referred to in clause (ii), but no
more than 60 days after the initial occurrence of such event. The existence of
“Good Reason” under this Section 2.19 shall be determined in good faith by the
Committee.
2.20
“Incentive Stock Option” or “ISO” means an Option granted to an Eligible
Participant under Article 5 of the Plan which is designated as an Incentive
Stock Option and intended to meet the requirements of Code section 422.

2.21
“Insider” shall mean an individual who is, on the relevant date, subject to the
reporting requirements of Section 16(a) of the Act.

2.22
“Long-Term Incentive Compensation Award” means an Award that is granted pursuant
to Article 10 of the Plan.

2.23
“Nonqualified Stock Option” or “NQSO” means an Option granted to an Eligible
Participant under Article 5 of the Plan which is not intended to meet the
requirements of Code section 422 or that otherwise does not meet such
requirements.

2.24
“NYSE” means the New York Stock Exchange.

2.25
“Option” means an Incentive Stock Option or a Nonqualified Stock Option. An
Option shall be designated as either an Incentive Stock Option or a Nonqualified
Stock Option, and in the absence of such designation shall be a Nonqualified
Stock Option.

2.26
“Option Price” means the price at which a Share may be purchased by exercise of
an Option.

2.27
“Other Stock-Based Award” means any form of equity-based or equity-related
award, other than an Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Stock, or Performance Unit, that is granted
pursuant to Article 9 of the Plan.

2.28
“Participant” means an Eligible Participant to whom an Award has been granted.

2.29
“Payment Date” shall have the meaning set forth in Section 5.5 of the Plan.

2.30
“Performance Share” means an Award under Article 8 of the Plan that is valued by
reference to a Share, which value may be paid to the Participant by delivery of
cash or Shares, or any combination thereof, as determined by the Committee, upon
achievement of such performance objectives during the relevant performance
period as the Committee shall establish at the time of such Award or thereafter,
but not later than the time permitted by Code section 162(m) in the case of a
Covered Employee, unless the Committee does not intend for such Award to comply
with Code section 162(m).


-4-

--------------------------------------------------------------------------------




2.31
“Performance Unit” means an Award under Article 8 of the Plan that has a value
set by the Committee (or that is determined by reference to a valuation formula
specified by the Committee), which value may be paid to the Participant by
delivery of cash or Shares, or any combination thereof, as determined by the
Committee, upon achievement of such performance objectives during the relevant
performance period as the Committee shall establish at the time of such Award or
thereafter, but not later than the time permitted by Code section 162(m) in the
case of a Covered Employee, unless the Committee does not intend for such Award
to comply with Code section 162(m).

2.32
“Plan” means the Beazer Homes USA, Inc. 2014 Long-Term Incentive Plan, as set
forth in this document and as it may be amended from time to time.

2.33
“Restricted Stock” means an Award of Shares under Article 7 of the Plan, which
Shares are issued with such restriction(s) as the Committee, in its sole
discretion, may impose.

2.34
“Restricted Stock Unit” means an Award under Article 7 of the Plan that is
valued by reference to a Share, which value may be paid to the Participant by
delivery of such property as the Committee shall determine, including without
limitation, cash or Shares, or any combination thereof, and that has such
restriction(s) as the Committee, in its sole discretion, may impose.

2.35
“Restriction Period” means the period during which Restricted Stock or
Restricted Stock Units are subject to one or more restrictions that will lapse
based on the passage of time, the achievement of performance goals, or the
occurrence of another event or events, as determined by the Committee and
specified in the applicable Agreement.

2.36
“SAR Price” means the amount that is subtracted from the Fair Market Value of a
Share at the time of exercise of a SAR to determine the amount payable, if any,
upon exercise of the SAR.

2.37
“Share” means one share of common stock, par value $.001 per share, of the
Company, as may be adjusted pursuant to the provisions of Section 4.3 of the
Plan.

2.38
“Stock Appreciation Right” or “SAR” means an Award granted under Article 6 which
provides for an amount payable in Shares and/or cash, as determined by the
Committee, equal to the excess of the Fair Market Value of a Share on the day
the Stock Appreciation Right is exercised over the SAR Price.

Article 3 - Administration


3.1    General. This Plan shall be administered by the Committee.


3.2    Authority of the Committee.


(a)
The Committee shall have the full and exclusive discretionary authority to (i)
interpret, construe and administer the terms and intent of the Plan and any
Agreement (as well as any other agreement or document related to the Plan or an
Award), (ii) select the persons who are eligible to receive an Award, (iii) act
in all matters pertaining to the granting of an Award and the contents of the
Agreement evidencing the Award, including the determination of the size, form,
terms, conditions and duration of each Award, and (iv) make any amendment to an
Award or Agreement consistent with the provisions of the Plan. The Committee may
adopt such rules, regulations and procedures of general application for the
administration of this Plan, as it deems appropriate.

(b)
The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Agreement in the manner and to the extent it
shall deem desirable to address the matter.

(c)
In the event the Company shall assume outstanding employee benefit awards or the
right or obligation to make future such awards in connection with the
acquisition of another corporation or business entity, the Committee may, in its
discretion, make such adjustments in the terms of Awards under the Plan as it
shall deem appropriate.

(d)
In making any determination or in taking or not taking any action under the
Plan, the Committee may obtain and may rely on the advice of experts, including
employees of the Company and professional advisors.

(e)
All acts, determinations and decisions of the Committee made or taken pursuant
to grants of authority under the Plan or with respect to any questions arising
in connection with the administration and interpretation of the Plan, including
the severability of any and all of the provisions thereof, shall be conclusive,
final and binding upon


-5-

--------------------------------------------------------------------------------




all parties, including the Company, its stockholders, any Employer,
Participants, Eligible Participants and their estates, beneficiaries and
successors.
3.3
Rules for Foreign Jurisdictions. Notwithstanding anything in the Plan to the
contrary, the Committee may, in its sole discretion, (i) amend or vary the terms
of the Plan in order to conform such terms with the requirements of each
non-U.S. jurisdiction where an Eligible Participant is located or where an
Eligible Participant’s Award rights are otherwise regulated (including changes
related to obtaining favorable tax treatment and avoiding unfavorable tax
treatment) or in order to meet the goals and objectives of the Plan; (ii)
establish one or more sub-plans for these purposes; and (iii) establish
administrative rules and procedures to facilitate the operation of the Plan in
such non-U.S. jurisdictions.

3.4
Delegation of Authority. The Committee may, in its discretion, at any time and
from time to time, delegate to one or more of the members of the Committee such
of its powers as it deems appropriate (provided that any such delegation shall
be to at least two members of the Committee with respect to Awards to Covered
Employees and Insiders). Except with respect to Awards to Covered Employees and
Insiders, the Committee may, in its discretion, at any time and from time to
time, delegate to one or more persons who are not members of the Committee any
or all of its authority and discretion under Section 3.2 and 3.3, to the full
extent permitted by law and the rules of any exchange on which Shares are
traded.

3.5
Agreements. Each Award granted under the Plan shall be evidenced by an
Agreement. Each Agreement shall be subject to and incorporate, by reference or
otherwise, the applicable terms and conditions of the Plan, and may include any
other terms and conditions, not inconsistent with the Plan, as determined by the
Committee, including without limitation, provisions related to the consequences
of termination of employment. A copy of the Agreement evidencing an Award shall
be provided to the affected Participant, and the Committee may, but need not,
require that the Participant sign a copy of the Agreement.

3.6
Indemnification. In addition to such other rights of indemnification as they may
have as members of the Board or as members of the Committee, the Company shall
indemnify and hold harmless the members of the Committee against (i) reasonable
expenses, including attorney’s fees, actually and necessarily incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal thereof, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan or
any Award granted thereunder, (ii) all amounts paid by them in settlement
thereof, provided such settlement is approved by independent legal counsel
selected by the Company, and (iii) all amounts paid by them in satisfaction of a
judgment in any such action, suit or proceeding, except as to matters as to
which the Committee member has been negligent or engaged in misconduct in the
performance of his duties (all amounts reimbursed hereunder are referred to as
the “Reimbursement Expenses”); provided, that within 60 days after institution
of any such action, suit or proceeding, a Committee member shall in writing
offer the Company the opportunity, at its own expense, to handle and defend the
same. In the performance of its responsibilities with respect to the Plan, the
members of the Committee shall be entitled to rely upon, and no member of the
Committee shall be liable for any action taken or not taken in good faith
reliance upon, information and/or advice furnished by the Company’s officers or
employees, the Company’s accountants, or the Company’s counsel.

Article 4 - Shares Subject to the Plan
4.1
Number of Shares. Subject to adjustment as provided in Section 4.3, the
aggregate number of Shares which are available for issuance pursuant to Awards
under the Plan is Two Million (2,000,000) Shares (the “Award Pool”). The Award
Pool shall be available for all types of Awards granted under the Plan; there is
no maximum number of Shares per type of Award. Such Shares shall be made
available from Shares authorized but unissued or Shares held (or subsequently
acquired) by the Company as treasury shares, including Shares purchased in the
open market or in private transactions.

The following rules shall apply for purposes of determining the number of Shares
available for issuance under the Plan:
(a)
Each Option shall be counted as one Share subject to an Award and deducted from
the Award Pool.

(b)
Each share of Restricted Stock, each Restricted Stock Unit that may be settled
in Shares and each Other Stock-Based Award that may be settled in Shares shall
be counted as one Share subject to an Award and deducted from the Award Pool.
Restricted Stock Units and Other Stock-Based Awards that may not be settled in
Shares shall not result in a deduction from the Award Pool.

(c)
Each Performance Share that may be settled in Shares shall be counted as one
Share subject to an Award, based on the number of Shares that would be paid
under the Performance Share for achievement of target performance,


-6-

--------------------------------------------------------------------------------




and deducted from the Award Pool. Each Performance Unit that may be settled in
Shares shall be counted as a number of Shares subject to an Award, based on the
number of Shares that would be paid under the Performance Unit for achievement
of target performance, with the number determined by dividing the value of the
Performance Unit at the time of grant by the Fair Market Value of a Share at the
time of grant, and this number shall be deducted from the Award Pool. In both
cases, in the event that the Award is later settled based on above-target
performance, the number of Shares corresponding to the above-target performance,
calculated pursuant to the applicable methodology specified above, shall be
deducted from the Award Pool at the time of such settlement; in the event that
the Award is later settled upon below-target performance, the number of Shares
corresponding to the below-target performance, calculated pursuant to the
applicable methodology specified above, shall be added back to the Award Pool.
Performance Shares and Performance Units that may not be settled in Shares shall
not result in a deduction from the Award Pool.
(d)
Each Stock Appreciation Right that may be settled in Shares shall be counted as
one Share subject to an Award and deducted from the Award Pool. Stock
Appreciation Rights that may not be settled in Shares shall not result in a
deduction from the Award Pool.

(e)
If, for any reason, any Shares awarded or subject to issuance under the Plan are
not issued, or are reacquired by the Company from the Participant or the
Participant’s transferee, for reasons including, but not limited to, a
forfeiture of Restricted Stock or a Restricted Stock Unit or the termination,
expiration or cancellation of an Option, Stock Appreciation Right, Performance
Share or Performance Unit or the settlement of an Award in cash in lieu of
Shares, such Shares shall again be available for issuance pursuant to an Award
under the Plan and shall be added back to the Award Pool. In addition, if the
tax withholding obligation, exercise price or purchase price under an Award is
satisfied by the Company retaining Shares that otherwise would have been issued
in settlement of the Award or by Shares tendered by the Participant (either by
actual delivery or attestation), the number of Shares so retained or tendered
shall again be available for issuance pursuant to an Award under this Plan and
shall be added back to the Award Pool.

4.2
Individual Limits. Subject to adjustment as provided in Section 4.3, and except
to the extent the Committee determines that an Award to a Covered Employee shall
not comply with the performance-based compensation provisions of Code section
162(m), the following rules shall apply to Awards under the Plan:

(a)
Options and SARs. The maximum number of Options and Stock Appreciation Rights
that, in the aggregate, may be granted in any one fiscal year to any one
Participant shall be Seven Hundred Fifty Thousand (750,000).

(b)
Restricted Stock and Restricted Stock Units. The maximum number of Shares of
Restricted Stock and Restricted Stock Units that, in the aggregate, may be
granted in any one fiscal year to any one Participant shall be Two Hundred Fifty
Thousand (250,000) Shares and Units.

(c)
Performance Units. The maximum number of Performance Units (valued as of the
grant date) that, in the aggregate, may be granted in any one fiscal year to any
one Participant shall be Five Hundred Thousand (500,000), to the extent settled
in Shares, or Three Million Dollars ($3,000,000), to the extent settled in cash.
This limitation shall be applied based on the maximum amount that could be paid
under the Award of Performance Units.

(d)
Performance Shares and Other Stock-Based Awards. The maximum number of
Performance Shares and Other Stock-Based Awards that, in the aggregate, may be
granted in any one fiscal year to any one Participant shall be Five Hundred
Thousand (500,000). This limitation shall be applied based on the maximum amount
that could be paid under the Award of Performance Shares and Other Stock-Based
Awards.

(e)
Long-Term Incentive Compensation Awards. The maximum Long-Term Incentive
Compensation Awards that, in the aggregate, may be granted in any one fiscal
year to any one Participant shall be Three Million Dollars ($3,000,000). This
limitation shall be applied based on the maximum amount that could be paid under
the Long-Term Incentive Compensation Awards.

4.3
Adjustment of Shares. If any change in corporate capitalization, such as a stock
split, reverse stock split, or stock dividend; or any corporate transaction such
as a reorganization, reclassification, merger or consolidation or separation,
including a spin-off, of the Company or sale or other disposition by the Company
of all or a portion of its assets, any other change in the Company’s corporate
structure, or any distribution to stockholders (other than an ordinary cash
dividend) results in the outstanding Shares, or any securities exchanged
therefore or received in their place, being exchanged for a different number or
class of shares or other securities of the Company, or for shares of stock or
other securities of any other


-7-

--------------------------------------------------------------------------------




corporation; or new, different or additional shares or other securities of the
Company or of any other corporation being received by the holders of outstanding
Shares; then the Committee shall make equitable adjustments, as it determines
are necessary and appropriate, in:
(a)
the number and class of stock or other securities that comprise the Award Pool
as set forth in Section 4.1;

(b)
the limitations on the aggregate number of Awards that may be granted in any one
fiscal year to any one Participant as set forth in Section 4.2;

(c)
the number and class of stock or other securities subject to outstanding Awards,
and which have not been issued or transferred under outstanding Awards;

(d)
the Option Price under outstanding Options, the SAR Price under outstanding
Stock Appreciation Rights and the number of Shares to be transferred in
settlement of outstanding Options and Stock Appreciation Rights; and

(e)
the terms, conditions or restrictions of any Award and Agreement, including the
price payable for the acquisition of Shares.

It is intended that, if possible, any adjustments contemplated above shall be
made in a manner that satisfies applicable legal requirements, as well as
applicable requirements with respect to taxation (including, without limitation
and as applicable in the circumstances, Code section 424, Code section 409A, and
Code section 162(m)) and accounting (so as to not trigger any charge to earnings
with respect to such adjustment).
Without limiting the generality of the above, any good faith determination by
the Committee as to whether an adjustment is required in the circumstances and
the extent and nature of any such adjustment shall be final, conclusive and
binding on all persons.
Article 5 - Stock Options


5.1
Grant of Options. Subject to the terms and provisions of the Plan, Options may
be granted to Eligible Participants in such amounts and upon such terms, and at
any time and from time to time, as shall be determined by the Committee. The
Committee shall have sole discretion in determining the number of Shares subject
to Options granted to each Participant. The Committee may grant a Participant
ISOs, NQSOs or a combination thereof, and may vary such Awards among
Participants; provided that only Participants who are common law employees of
the Employer may be granted ISOs. Notwithstanding anything in this Article 5 to
the contrary, except for Options that are specifically designated as intended to
be subject to Code section 409A, Options may only be granted to individuals who
provide direct services on the date of grant of the Option to the Company or
another entity in a chain of entities in which the Company or another such
entity has a controlling interest (within the meaning of Treasury Regulation §
1.409A-1(b)(5)(iii)(E)) in each entity in the chain.

5.2
Option Price. The Option Price for each grant of an Option shall be determined
by the Committee and shall not be less than one hundred percent (100%) of the
Fair Market Value of a Share on the date the Option is granted. Notwithstanding
the prior sentence, an Option may be granted with an Option Price that is less
than one hundred percent (100%) of the Fair Market Value of a Share on the date
the Option is granted if such Option is granted in replacement for an award
previously granted by an entity that is assumed by the Company in a business
combination, provided that the Committee determines that such Option Price is
appropriate to preserve the economic benefit of the replaced award and will not
impair the exemption of the Option from Code section 409A.

5.3
Duration of Options. Each Option shall expire at such time as the Committee
shall determine at the time of grant; provided, however, that the Committee may
extend the term of any Option that would otherwise expire at a time when the
Participant is not permitted by applicable law or Company policy to exercise
such Option; and provided, further, that no Option shall be exercisable later
than the tenth (10th) anniversary of its grant date.

5.4
Exercise of Options. Options granted under the Plan shall be exercisable at such
times and be subject to such restrictions and conditions as the Committee shall
in each instance approve, including conditions related to the employment of or
provision of services by the Participant to the Company or any Employer, which
need not be the same for each grant or for each Participant. The Committee may
provide in the Agreement for automatic accelerated vesting and other rights upon
the occurrence of a Change in Control of the Company or upon the occurrence of
other events as specified in the Agreement.


-8-

--------------------------------------------------------------------------------




5.5
Payment. Options shall be exercised by the delivery of an oral, written or
electronic notice of exercise to the Company or its designated representative,
setting forth the number of Shares with respect to which the Option is to be
exercised and satisfying any requirements that the Committee may apply from time
to time. Full payment of the Option Price must be made on or prior to the
Payment Date, as defined below. The Option Price shall be payable to the Company
in United States dollars either: (a) in cash; (b) cash equivalent approved by
the Committee; (c) if approved by the Committee, by tendering previously
acquired Shares (or delivering a certification or attestation of ownership of
such Shares) having an aggregate Fair Market Value at the time of exercise equal
to the total Option Price (provided that the tendered Shares must have been held
by the Participant for any period required by the Committee); (d) if approved by
the Committee, by cashless exercise as permitted under Federal Reserve Board’s
Regulation T, subject to applicable securities law restrictions; (e) by any
other means which the Committee determines to be consistent with the Plan’s
purpose and applicable law, including a net exercise; or (f) by any combination
of the above. “Payment Date” shall mean the date on which a sale transaction in
connection with a cashless exercise (whether or not payment is actually made
pursuant to a cashless exercise) would have settled in connection with the
subject option exercise.

5.6
Nontransferability of Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Except as otherwise
provided in a Participant’s Agreement or otherwise determined at any time by the
Committee, no NQSO granted under this Article 5 may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.

5.7
Special Rules for ISOs. In no event shall any Participant who owns (within the
meaning of Code section 424(d)) stock of the Company possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any “parent” or “subsidiary” (within the meaning of Code section
424(e) or (f), respectively) be eligible to receive an ISO (i) at an Option
Price less than one hundred ten percent (110%) of the Fair Market Value of a
Share on the date the ISO is granted, or (ii) that is exercisable later than the
fifth (5th) anniversary date of its grant date. The aggregate Fair Market Value
of Shares with respect to which ISOs granted to a Participant are first
exercisable in any calendar year under the Plan and all other incentive stock
option plans of the Employer) shall not exceed One Hundred Thousand Dollars
($100,000). For this purpose, Fair Market Value shall be determined with respect
to a particular ISO on the date on which such ISO is granted.

Article 6 - Stock Appreciation Rights
6.1
Grant of SARs. Subject to the terms and provisions of the Plan, SARs may be
granted to Eligible Participants in such amounts and upon such terms, and at any
time and from time to time, as shall be determined by the Committee. A Stock
Appreciation Right may be granted to an Eligible Participant in connection with
an Option granted under Article 5 of this Plan or may be granted independently
of any Option. A Stock Appreciation Right shall entitle the holder, within the
specified period, to exercise the SAR and receive in exchange therefor a payment
having an aggregate value equal to the amount by which the Fair Market Value of
a Share exceeds the SAR Price, times the number of Shares with respect to which
the SAR is exercised. A SAR granted in connection with an Option (a “Tandem
SAR”) shall entitle the holder of the related Option, within the period
specified for the exercise of the Option, to surrender the unexercised Option,
or a portion thereof, and to receive in exchange therefore a payment having an
aggregate value equal to the amount by which the Fair Market Value of a Share
exceeds the Option Price, times the number of Shares under the Option, or
portion thereof, which is surrendered.

6.2
Tandem SARs. Each Tandem SAR shall be subject to the same terms and conditions
as the related Option, including limitations on transferability, and shall be
exercisable only to the extent such Option is exercisable and shall terminate or
lapse and cease to be exercisable when the related Option terminates or lapses.
The grant of a Tandem SAR must be concurrent with the grant of the Option.

6.3
Payment. The Committee shall have sole discretion to determine in each Agreement
whether the payment with respect to the exercise of a SAR will be in the form of
all cash, all Shares, or any combination thereof. If payment is to be made in
Shares, the number of Shares shall be determined based on the Fair Market Value
of a Share on the date of exercise.

6.4
SAR Price. The SAR Price for each grant of a SAR shall be determined by the
Committee and shall not be less than one hundred percent (100%) of the Fair
Market Value of a Share on the date the SAR is granted. Notwithstanding the
prior sentence, a SAR may be granted with a SAR Price that is less than one
hundred percent (100%) of the Fair Market Value of a Share on the date the SAR
is granted if such SAR is granted in replacement for an award previously granted
by an entity that is assumed by the Company in a business combination, provided
that the Committee determines that such SAR Price is appropriate to preserve the
economic benefit of the replaced award and will not impair the exemption of


-9-

--------------------------------------------------------------------------------




the SAR from Code section 409A.
6.5
Duration of SARs. Each SAR shall expire at such time as the Committee shall
determine at the time of grant; provided, however, that the Committee may extend
the term of any SAR that would otherwise expire at a time when the Participant
is not permitted by applicable law or Company policy to exercise such SAR; and
provided, further, that no SAR shall be exercisable later than the tenth (10th)
anniversary of its grant date.

6.6
Exercise of SARs. SARs granted under the Plan shall be exercisable at such times
and be subject to such restrictions and conditions as the Committee shall in
each instance approve, including conditions related to the employment of or
provision of services by the Participant with the Company or any Employer, which
need not be the same for each grant or for each Participant. The Committee may
provide in the Agreement for automatic accelerated vesting and other rights upon
the occurrence of a Change in Control of the Company or upon the occurrence of
other events as specified in the Agreement. Upon exercise of a Tandem SAR, the
number of Shares subject to exercise under the related Option shall
automatically be reduced by the number of Shares represented by the Option or
portion thereof which is surrendered. SARs shall be exercised by the delivery of
an oral, written or electronic notice of exercise to the Company or its
designated representative, setting forth the number of Shares with respect to
which the SAR is to be exercised and satisfying any requirements that the
Committee may apply from time to time.

6.7
Nontransferability of SARs. Except as otherwise provided in a Participant’s
Agreement or otherwise determined at any time by the Committee consistent with
securities and other applicable laws, rules and regulations, no SAR granted
under this Article 6 may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.

Article 7 - Restricted Stock and Restricted Stock Units
7.1
Grant of Restricted Stock/Unit. Subject to the terms and provisions of the Plan,
Restricted Stock Awards and Restricted Stock Unit Awards may be granted to
Eligible Participants in such amounts and upon such terms, and at any time and
from time to time, as shall be determined by the Committee. Awards of Restricted
Stock/Units may be made either alone or in addition to or in tandem with other
Awards granted under the Plan and may be current grants of Restricted Stock,
deferred grants of Restricted Stock or Restricted Stock Units.

7.2
Nontransferability. Except as otherwise provided in this Article 7 or an
Agreement, Restricted Stock and Restricted Stock Units may not be sold,
exchanged, transferred, pledged, or otherwise alienated or hypothecated or
otherwise disposed of during the Restriction Period or, in the case of
Restricted Stock Units, until the date of delivery of Shares or other payment
with respect to the Restricted Stock Units (other than by will or by the laws of
descent and distribution). Further, except as otherwise provided in the
applicable Agreement, a Participant’s rights with respect to Shares of
Restricted Stock or Restricted Stock Units shall be available during the
Participant’s lifetime only to the Participant or the Participant’s legal
representative.

7.3
Certificates. Upon an Award of Restricted Stock to a Participant, Shares of
Restricted Stock shall be registered in the Participant’s name. Certificates, if
issued, may either be held in custody by the Company until the Restriction
Period expires or until restrictions thereon otherwise lapse and/or be issued to
the Participant and registered in the name of the Participant, bearing an
appropriate restrictive legend and remaining subject to appropriate
stop-transfer orders. If required by the Committee, the Participant shall
deliver to the Company one or more stock powers endorsed in blank relating to
the Restricted Stock. If and when the Restriction Period expires without a prior
forfeiture of the Restricted Stock subject to such Restriction Period,
unrestricted certificates for such shares shall be delivered to the Participant.

7.4
Dividends and Other Distributions. Except as provided in this Article 7 or in
the Agreement, a Participant receiving a Restricted Stock Award shall have, with
respect to such Restricted Stock Award, all of the rights of a stockholder of
the Company, including the right to vote the Shares to the extent, if any, such
Shares possess voting rights and the right to receive any dividends; provided,
however, the Committee may require that any dividends on such Shares of
Restricted Stock shall be automatically deferred and reinvested in additional
Restricted Stock subject to the same restrictions on vesting as the underlying
Award, or may require that dividends and other distributions on Restricted Stock
shall be paid to the Company for the account of the Participant and held pending
and subject to the same restrictions on vesting as the underlying Award. A
Participant receiving a Restricted Stock Unit Award shall not possess voting
rights and shall accrue dividend equivalents on such Units only to the extent
provided in the Agreement relating to the Award.

7.5
Short-Term Deferral. To the extent an Award described in this Section is a 409A
Award and is subject to a substantial risk of forfeiture within the meaning of
Code section 409A (or will be granted upon the satisfaction of a condition that


-10-

--------------------------------------------------------------------------------




constitutes such a substantial risk of forfeiture), any compensation due under
the Award (or pursuant to a commitment to grant an Award) shall be paid in full
not later than the 60th day following the date on which there is no longer such
a substantial risk of forfeiture with respect to the Award (and the Participant
shall have no right to designate the year of the payment), unless the Committee
shall clearly and expressly provide otherwise at the time of granting the Award.
Article 8 - Performance Shares and Units
8.1
Grant of Performance Shares/Units. Subject to the terms and provisions of the
Plan, Performance Shares and Performance Units may be granted to Eligible
Participants in such amounts and upon such terms, and at any time and from time
to time, as shall be determined by the Committee.

8.2
Value of Performance Shares/Units. Each Performance Unit shall have an initial
value that is established by the Committee at the time of grant. Each
Performance Share shall have an initial value equal to the Fair Market Value of
a Share on the date of grant. In addition to any non-performance terms
applicable to the Award, the Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Performance Shares, Performance Units or both, as
applicable, that will be paid out to the Participant. For purposes of this
Article 8, the time period during which the performance goals must be met shall
be called a “Performance Period.” The Committee may, but is not obligated to,
set such performance goals by reference to the performance measures set forth in
Article 11.

8.3
Earning of Performance Shares/Units. Subject to the terms of this Plan, after
the applicable Performance Period has ended, the holder of the Performance
Shares/Units shall be entitled to receive a payout of the number and value of
Performance Shares/Units earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved and any applicable non-performance terms
have been met.

8.4
Form and Timing of Payment of Performance Shares/Units. Subject to the terms of
this Plan and the applicable Agreement, the Committee, in its sole discretion,
may pay earned Performance Shares/Units in the form of cash or Shares or other
Awards (or a combination thereof) which have an aggregate Fair Market Value
equal to the value of the earned Performance Shares/Units at the close of the
applicable Performance Period. Any such Shares may be granted subject to any
restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form and timing of payout of such Awards shall be
set forth in the Agreement pertaining to the grant of the Award.

8.5
Dividends and Other Distributions. A Participant receiving a Performance
Share/Unit Award shall not possess voting rights and shall accrue dividend
equivalents on such Performance Shares/Units only to the extent provided in the
Agreement relating to the Award. Any rights to dividend equivalents on
Performance Shares/Units shall be subject to the same restrictions on vesting
and payment as the underlying Award.

8.6
Nontransferability. Except as otherwise provided in this Article 8 or the
applicable Agreement, Performance Shares/Units may not be sold, exchanged,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.

Article 9 - Other Stock-Based Awards
The Committee shall have the authority to specify the terms and provisions of
other forms of equity-based or equity-related awards not described above that
the Committee determines to be consistent with the purpose of the Plan and the
interests of the Company. The Other Stock-Based Awards may provide for cash
payments based in whole or in part on the value or future value of Shares, for
the acquisition or future acquisition of Shares, or any combination of the
foregoing. Notwithstanding the foregoing, where the value of an Other
Stock-Based Award is based on the difference in the value of a Share at
different points in time, the grant or exercise price will not be less than 100%
of the Fair Market Value of the Shares on the date of grant unless the Other
Stock-Based Award is granted in replacement for an award previously granted by
an entity that is assumed by the Company in a business combination, provided
that the Committee determines that the Other Stock-Based Award preserves the
economic benefit of the replaced award.
Article 10 - Long-Term Incentive Compensation Awards
Subject to the terms of this Plan, the Committee will determine all of the terms
and conditions of a Long-Term Incentive Compensation Award, including but not
limited to the performance measures, performance period, the potential amount
payable, and the timing of payment, subject to the following: (a) the Committee
must require that payment of all or any portion of the

-11-

--------------------------------------------------------------------------------




amount subject to the Long-Term Incentive Compensation Award is contingent on
the achievement of one or more performance measures during the period the
Committee specifies, although the Committee may specify that all or a portion of
the performance measures subject to an Award are deemed achieved upon a
Participant’s death, Disability or retirement, or such other circumstances as
the Committee may specify; and (b) the performance period must relate to a
period of more than one fiscal year of the Company. The Long-Term Incentive
Compensation Awards will be payable in cash and the Committee may provide
Participants with the right to defer all or part of any Award.
Article 11 - Performance Measures
11.1
In General. The Committee may, in its discretion, include performance conditions
in any Award.

11.2
Section 162(m) Performance Measures. Unless and until the Committee proposes for
stockholder vote and stockholders approve a change in the general performance
measures set forth in this Article 11, the attainment of which may determine the
degree of payout and/or vesting with respect to Covered Employees’ Awards that
are intended to qualify under the performance-based compensation provisions of
Code section 162(m), the performance measure(s) to be used for purposes of such
Awards shall be chosen from among the following: earnings, earnings per share,
consolidated pre-tax earnings, net earnings, net income, operating income, EBIT
(earnings before interest and taxes), EBITDA (earnings before interest, taxes,
depreciation and amortization), gross margin, operating margin, profit margin,
revenues, revenue growth, market value added, market share, economic value
added, return measures (including but not limited to return on equity, return on
investment, return on assets, return on net assets, and return on capital
employed), total stockholder return, relative total stockholder return, profit,
operating profit, economic profit, capitalized economic profit, after-tax
profit, pre-tax profit, cash, cash flow measures (including but not limited to
operating cash flow, free cash flow, and cash flow return), sales, sales volume,
sales growth, assets, inventory turnover ratio, productivity ratios, Share
price, cost, unit cost, expense ratios, charge-off levels, operating efficiency,
operating expenses, improvement in or attainment of expense levels, working
capital, improvement in or attainment of working capital levels, debt, debt to
equity ratio, debt reduction, capital targets and/or consummation of
acquisitions, dispositions, projects or other specific events or transactions.

Any performance measure may be applied to the Company and any other entity
included in the term “Employer” in the aggregate, to a selection of these, to
each as a whole or alternatively, or to any business unit of the Company or any
other entity included in the term “Employer”, either individually, alternatively
or in any combination and measured either annually or cumulatively over a period
of years, on an absolute basis or relative to a pre-established target, to
results for previous years or to a designated comparison group of entities or to
a published or stock market or other index, in each case as specified by the
Committee. The Committee shall specify the period over which the performance
goals for a particular Award shall be measured.
11.3
Other Performance Measures. The Committee may establish other performance
measures for Awards granted to Eligible Participants that are not intended to
qualify under the performance-based compensation exception from the
deductibility limitations of Code section 162(m).

11.4
Committee Determination of Achievement of Performance Goals; Adjustments. The
Committee shall determine whether the applicable performance goals have been met
with respect to a particular Award and, if they have, the Committee shall so
certify in writing and ascertain the amount payable under the applicable Award.
The Committee is authorized to make adjustments in performance-based criteria or
in the terms and conditions of other Awards in recognition of unusual or
nonrecurring events affecting the Company or its financial statements
(including, but not limited to, asset write-downs; litigation or claim judgments
or settlements; reorganizations or restructuring programs; extraordinary,
unusual, or nonrecurring items of gain or loss as defined under US generally
accepted accounting principles; mergers, acquisitions or divestitures; and
foreign exchange gains and losses) or changes in applicable laws, regulations or
accounting principles. In the case of Awards to Covered Employees that are
intended to qualify under the performance-based compensation exception from the
deductibility limitations of Code section 162(m), such adjustments shall be made
in accordance with guidelines established by the Committee at the time the
performance-based Award is granted (or within such period thereafter as may be
permissible under Code section 162(m)). The Committee shall also have the
discretion to adjust downward the determinations of the degree of attainment of
the pre-established performance goals.

If applicable tax and/or securities laws permit Committee discretion to alter
the governing performance measures without obtaining stockholder approval of
such changes, the Committee shall have sole discretion to make such changes
without obtaining stockholder approval. In addition, in the event that the
Committee determines that it is advisable to grant Awards which shall not
qualify for the performance-based compensation exception from the deductibility
limitations of Code section 162(m), the Committee may make such grants without
satisfying the requirements of Code section 162(m).

-12-

--------------------------------------------------------------------------------




Article 12 - Beneficiary Designation
To the extent permitted by the Committee, each Participant under the Plan may,
from time to time, name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any vested but unpaid Award is to be paid
in case of the Participant’s death. In the absence of any such designation,
vested but unpaid Awards outstanding at the Participant’s death shall be paid to
the Participant’s estate.
Article 13 - Deferrals
The Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant under any Award. If any such deferral election is
required or permitted, the Committee shall, in its sole discretion, establish
rules and procedures for such deferrals. Any deferrals required or permitted by
the Committee of Awards shall be made in compliance with Code section 409A.
Article 14 - Withholding
14.1
Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy Federal, state, and local taxes or similar charges, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of or in connection with this Plan or any
Award.

14.2
Share Withholding. With respect to withholding required upon the exercise of
Options or SARs, upon the lapse of restrictions on Restricted Stock or
Restricted Stock Units, upon the achievement of performance goals related to
Performance Shares or Performance Units, or upon any other taxable event arising
as a result of or in connection with an Award granted hereunder that is settled
in Shares, unless other arrangements are made with the consent of the Committee,
Participants shall satisfy the withholding requirement by having the Company
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to not more than the amount necessary to satisfy the Company’s
withholding obligations at the minimum statutory withholding rates. All such
withholding arrangements shall be subject to any restrictions or limitations
that the Committee, in its sole discretion, deems appropriate.

Article 15 - Amendment and Termination
15.1
Amendment or Termination of Plan. The Committee may at any time terminate or
from time to time amend the Plan in whole or in part, but no such action shall
adversely affect any rights or obligations with respect to any Awards previously
granted under the Plan, unless a Participant who is adversely affected by such
amendment consents in writing. The Company will obtain the approval of the
stockholders before amending the Plan to the extent required by Code section
162(m) or 422 and/or the rules of the exchange upon which the Shares are traded
or other applicable law.

15.2
Amendment of Agreement. The Committee may, at any time, amend outstanding
Agreements in a manner not inconsistent with the terms of the Plan; provided,
however, if such amendment is adverse to the Participant, as determined by the
Committee, the amendment shall not be effective as to that Participant unless
and until the Participant consents, in writing, to such amendment. To the extent
not inconsistent with the terms of the Plan, the Committee may, at any time,
amend an outstanding Agreement in a manner that is not unfavorable to the
Participant without the consent of such Participant. Except to the extent
provided in Section 4.3, the Committee shall not without the approval of the
stockholders of the Company, (i) reduce the purchase price or base price of any
previously granted Option or SAR, (ii) cancel any previously granted Option or
SAR in exchange for another Option or SAR with a lower purchase price or base
price or (iii) cancel any previously granted Option or SAR in exchange for cash
or another award if the purchase price of such Option or the base price of such
SAR exceeds the Fair Market Value of a Share on the date of such cancellation,
in each case other than in connection with a Change in Control.

15.3
Recoupment of Compensation or Cancellation of Awards. Awards under the Plan
shall be subject to any policy of recoupment of compensation adopted or amended
from time to time by the Board or the Committee, including, without limitation,
any policy it deems necessary or desirable to comply with the requirements of
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(providing for recovery of erroneously awarded compensation), Section 304 of the
Sarbanes-Oxley Act of 2002 (providing for forfeiture of certain bonuses and
profits), and any implementing rules and regulations of the U.S. Securities and
Exchange Commission and applicable listing standards of a national securities
exchange adopted in accordance with either of these Acts which policy is
incorporated into this Plan, the Awards and the Agreements. The Committee may
provide in the Agreement that if a Participant engages in any “detrimental
activity” (as defined in the Agreement), the Committee may, notwithstanding any
other provision in this Plan to the


-13-

--------------------------------------------------------------------------------




contrary, cancel, rescind, suspend, withhold or otherwise restrict or limit any
unexpired, unexercised, unpaid or deferred Award and require the Participant to
pay to the Company the fair market value of the compensation received by the
Participant from the Award.
Article 16 - Change in Control
Except as otherwise provided in an employment, change in control or similar
agreement with the Company that provides for the effect of a Change in Control
(as defined in the Plan or in any such other agreement for similar transactions)
on outstanding Awards (an “Outstanding Award”) granted under the Plan to a
Participant, the Agreement may provide (in addition to other provisions) that
upon a Change in Control the Committee shall have the authority to determine
(which determination may be different for different types or grants of
Outstanding Awards or for different groups of Participants) that Outstanding
Awards:
(a)    will be continued by the Company (if the Company is the surviving
entity); or
(b)    will be assumed by the surviving entity or its parent or subsidiary; or
(c)
will be substituted for by the surviving entity or its parent or subsidiary with
an equivalent award for the Outstanding Award.

If (a), (b) or (c) above do not apply to an Outstanding Award, the Agreement may
provide that the Committee will in its discretion determine the impact of the
Change in Control on the Outstanding Award, including the right to determine to
fully vest Outstanding Awards that are not continued, assumed or substituted and
to cash out Outstanding Awards.
If subsections (a), (b), or (c) above apply to an Outstanding Award, the
continued, assumed or substituted awards will provide (i) similar terms and
conditions and preserve the same benefits as the Outstanding Award that is being
continued or replaced, and (ii) that, in the event of the Participant’s
involuntary termination without Cause or termination for Good Reason on, or
within the two-year period following, the date of the Change in Control, the
Outstanding Award (or substituted award) will fully vest and become immediately
exercisable and/or nonforfeitable.
The Agreement may contain such other provisions relating to the treatment of
Outstanding Awards upon a Change in Control as the Committee determines are
necessary or desirable.
In the event that any acceleration of vesting or other action with respect to an
Award and any other payment or benefit received or to be received by a
Participant would subject the Participant to any excise tax pursuant to Code
section 4999 due to the characterization of such acceleration of vesting,
action, payment or benefit as an “excess parachute payment” under Code section
280G, the Committee may in its discretion elect to reduce the amount payable
with respect to an Award.
Article 17 - Miscellaneous Provisions
17.1
Restrictions on Shares. All certificates for Shares delivered under the Plan
shall be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Shares are then listed and any applicable federal or state laws, and
the Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions. In making such
determination, the Committee may rely upon an opinion of counsel for the
Company.

Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any Shares under the Plan or make any other distribution of
the benefits under the Plan unless such delivery or distribution would comply
with all applicable laws (including, without limitation, the requirements of the
Securities Act of 1933), and the applicable requirements of any securities
exchange or similar entity.
17.2
Rights of Stockholder. Except as provided otherwise in the Plan or in an
Agreement, no Participant receiving an Award shall have any right as a
stockholder with respect to any Shares covered by such Award (including but not
limited to the right to vote the Shares) prior to the date on which the
Participant becomes the record holder of such Shares.

17.3
No Implied Rights. Nothing in the Plan or any Agreement shall confer upon any
Participant any right to continue in the service of the Employer, or to serve as
a Director thereof, or interfere in any way with the right of the Employer to
terminate the Participant’s employment or other service relationship at any time
and for any reason. Unless agreed by the Board or the Committee, no Award
granted under the Plan shall be deemed salary or compensation for the purpose


-14-

--------------------------------------------------------------------------------




of computing benefits under any employee benefit plan, severance program, or
other arrangement of the Employer for the benefit of its employees. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall, except as otherwise provided by the Committee,
be no greater than the right of an unsecured general creditor of the Company.
17.4
Compliance with Code Section 409A. At all times, this Plan, an Award and any
Agreement shall be interpreted and operated (i) with respect to 409A Awards in
accordance with the requirements of Code section 409A, and (ii) to maintain the
exemptions from Code section 409A of Options, SARs and Restricted Stock and any
Awards designed to meet the short-term deferral exception under Code section
409A. In addition, to the extent required to avoid a violation of the applicable
rules under Code section 409A by reason of Code section 409A(a)(2)(B)(i), any
payment under an Award shall be delayed until the earliest date of payment that
will result in compliance with the rules of Code section 409A(a)(2)(B)(i)
(regarding the required six-month delay for distributions to specified employees
that are related to a separation from service). To the extent that a 409A Award
provides for payment upon the recipient’s termination of employment as an
employee or cessation of service as a Director, the 409A Award shall be deemed
to require payment upon the individual’s “separation from service” within the
meaning of Code section 409A.

17.5
Deferrals for Code Section 162(m). The Committee, in its discretion, may defer
the payment of an Award, if such payment would cause the annual remuneration of
a Participant, who is subject to the requirements of Code section 162(m), to be
nondeductible because it exceeds $1,000,000 (or such other amount allowed under
Code section 162(m) as a deduction).

17.6
Successors. The terms of the Plan and all outstanding Awards shall be binding
upon the Company, and its successors and assigns.

17.7
Tax Elections. Each Participant agrees to promptly give the Committee a copy of
any election made by such Participant under Code section 83(b) or any similar
provision thereof. Notwithstanding the preceding sentence, the Committee may
condition any Award on the Participant making or not making an election under
Code section 83(b) with respect to the Award.

17.8
Right of Setoff. The Company or an Employer may, to the extent permitted by
applicable law, deduct from and setoff against any amounts payable in connection
with any Award, such amounts as may be owed by the Participant to the Company or
an Employer.

17.9
No Fractional Shares. No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award; in the discretion of the Committee, the Company shall
forfeit the value of fractional shares or make cash payments in lieu of
fractional Shares.

17.10
Uncertificated Shares. To the extent that the Plan provides for issuance of
certificates to reflect the transfer of Shares, the transfer of such Shares may
be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.

17.11
Legal Construction.

(a)
Severability. If any provision of this Plan or an Agreement is or becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or any Agreement under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Agreement, it shall be stricken and the remainder of the Plan or the
Agreement shall remain in full force and effect.

(b)
Gender and Number. Where the context admits, words in any gender shall include
the other gender, words in the singular shall include the plural and words in
the plural shall include the singular.

(c)
Governing Law. To the extent not preempted by federal law, the Plan and all
Agreements hereunder shall be construed in accordance with and governed by the
laws of the State of Delaware, excluding any conflicts or choice or law rule or
principle that might otherwise refer construction or interpretation of the Plan
or the Agreement (as applicable) to the substantive law of any other
jurisdiction.

17.12
Data Privacy; Transfer of Data. By accepting an Award, a Participant (a)
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of any of Participant’s personal data that is
necessary to facilitate


-15-

--------------------------------------------------------------------------------




the implementation, administration and management of the Award and the Plan, (b)
understands that the Company and any Employer may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, and details of
all Awards or entitlements to Shares granted to Participant under the Plan or
otherwise (“Data”), (c) understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, including any broker with whom the Shares issued with respect to an Award
may be deposited, and that these recipients may be located in Participant’s
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than Participant’s country; (d) waives any data
privacy rights Participant may have with respect to the Data; and (e) authorizes
the Company and any Employer and its agents to store and transmit such
information in electronic form.


IN WITNESS WHEREOF, this Plan is executed this 17th day of December, 2013.
BEAZER HOMES USA, INC.


By: /s/ Robert L. Salomon            
Authorized Officer
ATTEST:


By: /s/ Kenneth F. Khoury            
Secretary



-16-